Citation Nr: 0120784	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  95-09 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Evaluation of muscle strain of the cervical spine, to 
include the rhomboid and latissimus dorsi muscles, currently 
rated as 20 percent disabling.

2.  Evaluation of muscle strain of the thoracic spine, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jacques Deplois, Esquire


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO), which denied claims of entitlement to a 
rating in excess of 10 percent for muscle strain of the 
cervical spine, to include the rhomboid and latissimus dorsi 
muscles, and a compensable rating for muscle strain of the 
thoracic spine.

A Travel Board Hearing was held on June 9, 1997, in Portland, 
Oregon, before the undersigned, who is a Member of the Board 
and was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2000).  
A transcript of the hearing is of record.

The Board remanded this case in October 1997 for additional 
development.  The requested development was conducted, and 
the RO thereafter granted the ratings of 20 and 10 percent 
that are currently in effect for the service-connected 
cervical and thoracic spine disabilities, respectively, in a 
February 2001 rating decision, effective from June 2, 1998.  
The case has since been returned to the Board for appellate 
disposition.


REMAND

The veteran contends that his service-connected muscle strain 
of the cervical spine, to include his rhomboid and latissimus 
dorsi muscles, and muscle strain of the thoracic spine should 
be rated higher than evaluated.  After a review of the 
evidentiary record, the Board finds that another remand of 
this case is necessary, essentially due to the fact that the 
veteran has submitted additional competent evidence that is 
pertinent to his appeal and has yet to be reviewed at the RO 
level.  

The new evidence consists of a June 2001 statement, and 
records dated in April and May 2001, from the veteran's 
private orthopedist, indicating that the veteran has 
degenerative disc disease (DDD), with hypermobility and 
foraminal encroachment, at several levels of the spine.  The 
veteran did not submit a waiver of his right to have this 
evidence initially reviewed by the RO, as required by 
38 U.S.C.A. § 20.1304(a), and the Board has decided to remand 
the case once again in order to clarify at what levels of the 
spine is the DDD manifested, and also to obtain an expert's 
opinion as to whether the DDD should be considered part of 
the service-connected muscle strain of the cervical spine, to 
include his rhomboid and latissimus dorsi muscles, and muscle 
strain of the thoracic spine, or an independent medical 
condition. 

The present action by the Board is also based on VA's duty to 
assist claimants, as re-defined by the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000). See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Additionally, it is noted that, in the October 1997 
decision/remand, the Board determined that a timely NOD had 
been filed from a February 1994 rating decision which 
determined that new and material evidence had not been 
submitted sufficient to re-open claims of entitlement to 
service connection for psoriasis, psoriatic arthritis, and 
psychological impairment.  Since the veteran filed a timely 
notice of disagreement with respect to that particular 
decision by the RO, the Board's jurisdiction has been 
triggered.  However, insofar as the RO has yet to issue a 
Statement of the Case on the underlying claims, the claims 
must be REMANDED, per Manlincon v. West, 12 Vet. App. 238 
(1999), for that action.  See 38 U.S.C.A. § 7105(a) (West 
1991) (Appellate review will be initiated by an NOD and 
completed by a Substantive Appeal after a Statement of the 
Case is furnished.); 38 C.F.R. §§ 20.200, 20.201 (2000).


Accordingly, this case is remanded for the following 
additional action/development:

1.  The RO should schedule the veteran 
for another VA orthopedic/neurology 
examination to determine the nature and 
extent of his spinal disability.  The 
claims folders must be reviewed by the 
examiner prior to the examination, and 
the examiner should specifically note in 
the report that the record has been 
reviewed.

The examiner should be asked to review 
the pertinent evidence in the file, to 
include a June 1998 VA spine examination 
report, and statements subscribed by the 
veteran's private chiropractor in May 
2000 and June 2001.  The examiner should 
order any necessary studies and/or tests, 
examine the veteran, and render a 
comprehensive, legible medical 
examination report that should include at 
least the following information:

A.  A thorough description of all 
disabilities manifested in the 
veteran's cervical and thoracic 
spine.  The examiner should specify 
what symptoms are due to nonservice-
connected disability and what 
symptoms are due to nonservice-
connected disability.  

B.  His or her opinion as to whether 
the degenerative disc disease to 
which reference was made in the June 
2001 private chiropractor's opinion, 
if shown to be manifested in the 
veteran's cervical spine, should be 
considered part of the service-
connected muscle strain of the 
thoracic or cervical spine, to 
include the rhomboid and latissimus 
dorsi muscles, or an independent 
medical entity.

The examiner should be asked to report 
all findings, and the basis for his or 
her opinions and conclusions, in as much 
detail as possible in the medical 
examination report.

2.  The RO should also review the claims 
files and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed regarding the increased ratings 
issues listed on the first page of this 
remand and the issue of whether new and 
material evidence has been submitted 
sufficient to re-open claims of 
entitlement to service connection for 
psoriasis, psoriatic arthritis, and 
psychological impairment.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 
5107), are fully complied with and 
satisfied.

3.  Once the RO has made sure that all 
provisions of the newly-enacted VCAA have 
been complied with, it should re-
adjudicate the veteran's claims of 
entitlement to increased ratings for the 
service-connected disabilities of the 
cervical and thoracic spine, as listed on 
the first page of the present remand.  
The re-adjudication of these issues 
should also reflect the RO's 
consideration of whether there is any 
objective, competent evidence showing any 
additional functional impairment in the 
veteran's cervical and thoracic spine due 
to factors such as pain on use, weakness, 
and fatigability, as discussed in the 
case of DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).

4.  The veteran and his private attorney 
should also be issued a Statement of the 
Case with respect to the issue of whether 
new and material evidence has been 
submitted sufficient to re-open claims of 
entitlement to service connection for 
psoriasis, psoriatic arthritis, and 
psychological impairment.  The veteran 
should be advised that he may perfect his 
appeal of this issue by filing a 
Substantive Appeal within 60 days of the 
issuance of the Statement of the Case, 
see 38 C.F.R. § 20.302(b) (2000), or 
alternatively, within the time proscribed 
by law to perfect an appeal to the Board.

Thereafter, the veteran and his private attorney should be 
afforded an opportunity to respond thereto, and the case 
should be returned to the Board, for appellate disposition, 
if in order.  If an appeal is perfected on the new and 
material evidence issue, that issue should also be certified 
for the Board's appellate review, if otherwise in order.

By this REMAND the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby advised that failure 
to report for any scheduled examination may result in the 
denial of his claim, or claims.  38 C.F.R. § 3.655 (2000).  
He is also hereby advised that he has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




